Citation Nr: 1827463	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  11-24 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee degenerative arthritis and loss of flexion.

2.  Entitlement to a separate rating in excess of 10 percent for left knee loss of extension.

3.  Entitlement to a separate compensable rating for left knee instability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to special monthly compensation (SMC) at the housebound rate.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1978 to November 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO in Montgomery, Alabama has jurisdiction over the appeal.  
The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge in August 2014.  Unfortunately, due to problems with the recording equipment, VA was unable to produce a transcript of the hearing.  Correspondence was sent to the Veteran in October 2014 inquiring whether he desired a new Board hearing in conjunction with this appeal.  In a statement received in November 2014, the Veteran reported that he did not want another hearing and requested the Board consider his claim based on the evidence of record.  
This claim was previously before the Board in December 2014 and June 2015, when it was remanded for additional development.  In September 2015, the Board issued a decision that, in part, denied entitlement to an initial rating in excess of 10 percent for left knee chondromalacia and degenerative arthritis (left knee disability).  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court vacated the September 2015 Board decision to the extent it denied entitlement to an initial rating in excess of 10 percent for the Veteran's left knee disability, and remanded the matter to the Board for further action consistent with a Joint Motion for Partial Remand (Joint Motion) filed by the parties.  After the Joint Motion, the Board remanded the issue of entitlement to a rating in excess of 10 percent for the Veteran's left knee disability for additional development in August 2016, February 2017 and September 2017.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's left knee disability has been manifested by degenerative arthritis limitation of flexion to no worse than 50 degrees and limitation to degrees, even after consideration of pain and flare-ups.

2.  The Veteran has had slight left knee instability since August 25, 2009.

3.  The Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected left knee disability.

4.  The Veteran has additional service-connected disability or disabilities independently ratable at 100 percent apart from his left knee disability.


CONCLUSIONS OF LAW

1.  Entitlement to a rating in excess of 10 percent for a left knee degenerative arthritis and loss of flexion are not met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.59, 4.14, 4.71a, Diagnostic Codes (DCs) 5003, 5260 (2017).

2.  Entitlement to an initial separate rating in excess of 10 percent for left knee loss of extension are not met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.59, 4.14, 4.71a, DCs 5003, 5261 (2017).

3.  The criteria for a separate 10 percent rating for left knee instability are met effective August 25, 2009.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.71a, DC 5257 (2017); Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

4.  The criteria for a TDIU in relation to the Veteran's left knee disability are met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

5.  The criteria for SMC at the housebound rate are met.  38 U.S.C. § 1114(s) (2012); 38 C.F.R. § 3.350 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Contrary to the assertions of the Veteran's representative, the April 2017 examination is adequate under the requirements set forth in 38 C.F.R. § 4.59 Correia v. McDonald, 28 Vet. App. 158 (2016), as range of motion of the left knee was tested on weight bearing and non-weight bearing, with active and passive motion, and compared to the function of the contralateral joint.  See June 2017 Appellate Brief.  As noted in the prior remand, that examination is not adequate in terms of its assessment of functional loss during flare-ups, and as detailed further below, that deficiency has been resolved via the most recent February 2018 VA examination.  

Principles for Rating Disabilities

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With an initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Mitchell, 25 Vet. App. 32 (2011); 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.


Rating Knee Disabilities - Laws & Regulations

Several diagnostic codes are potentially applicable to the rating of a knee disability.  First, under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The rating criteria are noted below: 

The Knee and Leg   
Rating
5256   Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° or more
60
In flexion between 20° and 45°
50
In flexion between 10° and 20°
40
Favorable angle in full extension, or in slight flexion between 0° and 10°
30
5257   Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30
Moderate
20
Slight
10
5258   Cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint
20
5259   Cartilage, semilunar, removal of, symptomatic
10
5260   Leg, limitation of flexion of:

Flexion limited to 15°
30
Flexion limited to 30°
20
Flexion limited to 45°
10
Flexion limited to 60°
0
5261   Leg, limitation of extension of:

Extension limited to 45°
50
Extension limited to 30°
40
Extension limited to 20°
30
Extension limited to 15°
20
Extension limited to 10°
10
Extension limited to 5°
0
5262   Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace
40
Malunion of:

With marked knee or ankle disability
30
With moderate knee or ankle disability
20
With slight knee or ankle disability
10
5263   Genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated)
10

See 38 C.F.R. § 4.71a.  VA's General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under DC 5260 and a compensable limitation of extension under DC 5261, provided that the degree of disability is compensable under each set of criteria. VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  VA General Counsel has also held that separate ratings may be assigned in cases where the service-connected knee disability includes both arthritis and instability.  VAOPGCPREC 23-97 (July 1, 1997).

Analysis

The Veteran's left knee disability is currently rated at 10 percent under 38 C.F.R. 
§ 4.71a, DC 5260 for limitation of flexion.  The RO also recently granted a separate 10 percent rating under DC 5261 for limitation of extension, effective February 2018.  The appeal period before the Board is from April 2010, the date VA received the claim for an increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  Nevertheless, treatment notes from prior to the appeal period are germane to the discussion.

On August 25, 2009, the Veteran requested a physical therapy consultation for multiple sites of arthralgia, including shoulders, low back pain, and knees.  He reported intermittent left knee pain since service that had recently become constant; pain increased with ambulation.  He desired a knee brace, noting he had used one in the past with success and he was not interested in anything else (including skilled physical therapy).  On physical examination, the provider noted bilateral knee bulk was grossly within normal limits; range of motion was within normal limits; the Veteran reported pain at the end-range of knee flexion and pain at the anterior and posterior joint line.  Muscle strength was fully intact.  Bounce home test was positive for pain, Lachman test revealed an increased laxity on both posterior and anterior tibial translations compared to the right; however the difference was mild.  Clark sign (used to test patellofemoral pain syndrome) was also positive.  There was pain to palpation of the left knee joint line and good patellar mobilization.  The assessment was that the Veteran presented with signs and symptoms consistent with left knee arthralgia, possible internal derangement, and mild instability.  He was issued a knee brace.  A November 2009 X-ray shows mild degenerative joint disease.

A May 2010 VA physical therapy record reflects the Veteran reported a clicking of his left knee and that it was giving out with walking on a daily basis.  He also reported that the knee swelled with exercise and described symptoms as "all over pain," sharp and aching all the time.  There was tenderness to palpation or edema at the medial joint line, lateral joint line, patellar tendon, and the medial and lateral hamstrings.  Flexion was from zero to 110 degrees.   The Varus and valgus stress tests, patellar compression test, Apley's distraction and compression tests all resulted in pain.  Medial and lateral McMurray's tests were not conducted due to guarding.  The assessment was chronic left knee pain with decreased range of motion, strength, flexibility, and functional status.  The provider noted that the Veteran's left knee pain was diffuse and he was unable to localize making a physical therapy diagnosis difficult.  

The Veteran received a VA knee examination in September 2010.  He reported that his left knee ached constantly and that he had flare-ups caused by damp weather, walking more than three to four blocks, standing longer than 30 minutes, and doing chores.  On examination there was no subluxation.  He stated that he had to rest his knee on a daily basis and that his knee had buckled twice.  There was no laxity of the collateral ligaments, and drawer sign, Lachman and McMurray's testing were all negative.  Range of motion measurements revealed full left knee extension, and flexion to 115 degrees on three repetitions.  There was no loss of motion on repetitive testing.  As the Veteran stated that he was in a flare-up, and there was no loss of motion on repetitive testing, the examiner indicated he was unable to state if there is a loss of motion or function during a flare up without resorting to speculation.  

In a September 2011 letter accompanying his VA Form 9, the Veteran reported that his left knee had gotten so bad that he had bought a cane to help relieve left knee pain while walking.  The Board observes that treatment notes as early as July 1997 reflect he ambulated with a cane at least occasionally at that time.

A December 2014 VA physical therapy note reflects the Veteran reported knee pain for more than 20 years and that he had been using a cane for 20 years, but that he had left his cane in Alabama.  The Veteran indicated that his knee pain was a constant eight out of 10.  A December 2014 VA orthopedic surgery consult note from later the same day reflects the Veteran had been sent in for evaluation of the use of a cane due to bilateral knee pain.  He reported that his knees were tolerable but that they were painful and he felt he would benefit by using a cane.  On physical examination, the provider noted that he ambulated slowly but safely; he was wearing a patellar neoprene sleeve brace that fit well.  The provider noted the Veteran moved his knees well, they had no effusions, and there was no pain to palpation anywhere.  He did report pain in the front of each knee.  Active range of motion was from zero to 90 degrees, which was well-tolerated.  The provider noted that x-rays from September 2014 revealed good looking knees with no significant arthritis and no major bony abnormalities.  The impression was pain in the front of each knee, which was a patellofemoral type discomfort, and he was issued a cane. 

The Veteran received a second VA knee examination in January 2015.  As noted in the August 2016 Board remand, the examination is not compliant with Correia v. McDonald, supra.  Thus, it cannot be employed to rate the Veteran's loss of motion.  However, the Board emphasizes that flexion was measured zero to 100 degrees, and extension 100 to zero degrees.  Also the Veteran reported that his knee disability resulted in significant the functional loss, manifested by being unable to stand or walk for more than 10 minutes.  There was no ankylosis, and muscle strength testing was normal.  There was no history or recurrent subluxation or lateral instability.  There was no joint instability, recurrent patellar dislocation, shin splints, or meniscus conditions, or other impairments.  Diagnostic testing found no arthritis or evidence of crepitus.  The examiner noted the Veteran's left knee disability interfered with his ability to work in that it precluded standing or walking for greater than 10 minutes.

A January 2017 VA treatment note reflects the Veteran had recently been transported to the hospital by ambulance for other medical concerns.  He was admitted for mental health treatment presenting with a steady gait; he reported that the left knee gave out sometimes and that he had left knee weakness.  He was utilizing a wheelchair for transportation; he reported using a cane at home but had lost it.  He was provided education on the use of the wheelchair and its safety features.  Another mental health treatment note from later in the month reflects the Veteran reported a recent fall due to the left knee giving out.  He reported no injury from the fall and was using a wheelchair.  He again reported using a cane at home.  The Board observes that numerous VA treatment notes from the same time period reflect the Veteran denied any recent falls. 

A March 2017 VA treatment note reflects that the Veteran stated he was able to ambulate distances and perform all activities of daily living.  He reported that he had no problems with ambulation and used a cane for bad days with knee pain.  An April 2017 VA treatment note reflects the Veteran denied musculoskeletal weakness, but reported pain, stiffness, and swelling all over, especially his feet and knees.  Physical examination revealed a steady gait, and full muscle strength in all major muscle groups.  There was no deformity or edema; the Veteran complained of pain with range of motion of the knees. 

The Veteran received a third VA knee examination in April 2017.  He reported that he had continued to have pain and a sense of buckling in his left knee and that he was wearing a knee brace daily.  He also reported aggravating factors included prolonged sitting or walking, and squatting.  Treatment included Ben-Gay application, gabapentin, and naproxen.  The Veteran reported flare-ups of the left knee, which he described as "achy" and with pain up to a nine on a one to 10 scale.  The Veteran also reported functional loss during flares as "I have to lay down."  Describing the functional impact of his left knee disability, the Veteran reported that he could not run or play basketball; he avoided climbing stairs, and does not carry more than a few pounds of weight any distance.  

Initial range of motion measurements were from zero to 120 degrees for flexion and 120 to zero degrees for extension.  The examiner opined that the decreased range of motion itself contributed to functional loss, manifested by a decreased ability to kneel or prolonged standing.   The examiner also noted objective evidence of pain, causing functional loss on extension and flexion, as well as evidence of pain with weight bearing.  There was also tenderness to palpation of the soft tissue inferior to the patellar region; however, there was no crepitus.  The Veteran was able to perform three repeated movements and there was no additional loss of motion afterwards.  Range of motion measurements were as follows on non-weight bearing: active flexion from zero to 128 degrees; active extension to zero degrees; passive flexion from zero to 142 degrees; passive extension to zero degrees.  On weight bearing, which was tested by squatting in parallel bars, range of motion was as follows: active flexion from zero to 128 degrees; active extension to zero degrees; passive flexion from zero to 128 degrees; passive extension was to zero degrees.

In regard to additional functional loss during a period of flare-up, the examiner's conclusion that he could not opine without resorting to speculation is inadequate, as indicated in the Board's September 2017 remand.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017) (addressing what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups).  Muscle strength was fully intact; there was no muscle atrophy and no left knee ankylosis.  There was no history of recurrent subluxations, lateral instability, or recurrent effusion.  Joint stability testing was performed and there was no joint instability.  There was no radiographic evidence of arthritis of the left knee.  The examiner noted the Veteran could no longer perform construction work and that includes climbing, prolonged walking and carrying heavy items.

In June 2017, the Veteran reported his left knee was diffusely painful.  He could not localize the pain and he was wearing a brace.  He reported pain at rest, and worse pain with weight-bearing and stairs as well as swelling.  On physical examination, the left knee was benign in appearance.  Flexion was to 120 degrees and extension was full.  There was a zero to trace effusion and mild tenderness in the medial and lateral joint lines and in the popliteal region.  The provider noted more pain with patellofemoral compression and this reproduced the bulk of his symptoms.  There was no gross ligamentous laxity. 

The Veteran was afforded another VA knees examination in February 2018.  He reported that his left knee pain has worsened since the last examination, and stated that there was a constant sharp pain to the entire knee cap, rated at eight out of ten, on a daily basis.  The Veteran reported that range of movement increased the pain.  He denied any surgery, injections, or other treatment.  The Veteran stated that he had flare-ups in both knees, with sharp flares of pain at a ten out of ten on the pain scale.  During these episodes, he reported that he was unable to walk or do any activity and he had to lie down and take pain medication.  The Veteran stated that his symptoms were virtually identical in the right knee. 

Initial ranges of motion measurements were taken.  Left knee flexion from zero to 70 degrees; left knee extension from 70 to zero degrees with objective evidence of pain in both flexion and extension.  The provider noted that the loss of range of motion contributed to functional loss; however, the pain noted on examination did not cause or result in functional loss.  There was objective evidence of localized tenderness of the entire kneecap.  The initial right knee flexion and extension was from zero to 100 degrees and vice-versa, with objective evidence of pain in both flexion and extension.  The provider noted that the loss of range of motion contributed to functional loss; however, the pain noted on examination did not cause or result in functional loss.  There was objective evidence of localized tenderness of the entire kneecap.

After three repetitions, motion was reduced in both knees.  The left knee flexion was from zero to 50 degrees and extension was from 50 to zero degrees.  The right knee flexion was reduced to zero to 70 degrees and vice-versa for extension.  The provider stated that of the DeLuca and Mitchell factors, the Veteran experienced functional loss only due to pain and that the estimated loss of range of motion due to pain in the left knee was flexion from zero to 50 degrees and extension from 50 to zero degrees.  The examiner noted that the examination was being conducted during a flare-up.  Muscle strength was slightly diminished in left knee flexion and extension at a four out of five, but there was no muscle atrophy or ankylosis.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability tests were all normal.  The Veteran reported using assistive devices for location, including constant use of both a brace and a cane.  The examiner indicated that the Veteran complained of left knee pain in both weight bearing and non-weight bearing; he described sharp pain to the anterior and posterior area of the left knee.  The examiner opined that the Veteran's bilateral knee condition would likely impact physical and sedentary labor during flare-ups to a mild-to-moderate degree, especially if it included lifting, prolonged walking, standing, sitting, activity, or range of motion to the knee joint.  These activities, the examiner stated, would cause pain, reduce coordination, and cause fatigue. 

As noted above, VA regulations provide that a Veteran can be afforded more than one rating for knee disabilities under certain circumstances.  In the present case, the evidence shows the Veteran's limitation of flexion corresponds with a noncompensable rating.  However, when as in the present case, the limitation of motion is accompanied by pain and radiographic evidence of arthritis, the minimum compensable (10 percent) rating is warranted.  The Veteran is currently in receipt of the minimum compensable rating for flexion of the left knee.  The above-cited findings do not show left knee ankylosis or compensable loss of flexion or extension, even when considering flare-ups and pain.  However, the Board will not disturb the separate rating assigned for loss of extension effective in 2018.  Entitlement to a higher rating is not shown by the evidence as the Veteran's limitation of motion alone does not meet the criteria for the minimum compensable rating much less the next higher rating.  

After affording the Veteran any benefit of the doubt, the Board also finds that a separate 10 percent rating for left knee instability is also warranted.  The August 2009 VA PT note is particularly persuasive as it reflects thorough examination of the left knee in comparison to the right knee; moreover, there are a few additional treatment notes suggesting mild instability.  Although there are numerous treatment notes reflecting no finding of instability of the left knee, the Board finds that the evidence is at least in equipoise.  As such, a separate 10 percent rating for left knee instability is warranted.  A rating in excess of 10 percent has not been shown by the record.  The August 2009 VA PT note reflects that the instability in the left knee was subtle and mild in nature and most treatment notes reflect no finding of left knee instability. 

The effective date for the Veteran's separate rating for instability is August 25, 2009.  Under Gaston, supra, an increased rating claim may be granted during the one year prior to the date of claim if there is objective evidence of worsening during that time period.  As the Veteran's claim in April 2010 is less than a year after the August 2009 VA treatment note showing objective evidence of mild left knee disability, August 25, 2009 is the appropriate effective date.

In a February 2018 rating decision, the RO granted a separate 10 percent evaluation for limitation of extension of the left knee, with an effective date of February 6, 2018 (the date of the VA examination showing limitation of extension).  Although the evidence does not show that the Veteran's extension is limited to 10 degrees, the Board will not disturb this favorable finding. 

In sum, the Board finds that the currently assigned 10 percent rating for limitation of flexion, 10 percent for limitation of extension, and an additional 10 percent rating for instability of the left knee take into account the Veteran's functional impairment, which includes mild instability, less movement than normal, and pain.  

TDIU

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of one service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Here, the Veteran is already in receipt of a schedular 100 percent rating.  However, award of a TDIU in relation solely to his left knee disability allows for an award of SMC, as detailed below.

Entitlement to a TDIU is based on an individual's particular circumstances, including education, training, and work history.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009); Beaty v. Brown, 6 Vet. App. 532 (1994).  The determination of whether a veteran is unable to secure of follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

In light of the Board's findings above, the Veteran meets the schedular standards for consideration of a TDIU for the entire appeal period.  38 C.F.R. §§ 3.340, 4.16(a).  He last worked full time in 1996, he has a high school education with no other training, and his prior jobs were in construction and housekeeping.  The opinions of the January 2015, April 2017 and February 2018 VA examiners indicate the Veteran is unable to unable to secure or follow a substantially gainful occupation due to his left knee disability, given his education, training and work history.  Thus, a TDIU is granted.

SMC

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC). 

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C. § 1114(s); 38 C.F.R. 
§ 3.350(i).

A TDIU may satisfy the "rated as total" element of section 1114(s), if the TDIU is awarded for a single disability. Buie, supra.  In this case, the Veteran is entitled to TDIU for his left knee disability alone, and has additional service-connected disabilities ratable at 100 percent from April 15, 2010.  Accordingly, he is entitled to SMC at the housebound rate from that date.



ORDER

A rating in excess of 10 percent for left knee limitation of flexion is denied.

A separate rating in excess of 10 percent for left knee limitation of extension is denied.

A separate compensable rating of 10 percent for left knee instability is granted effective August 25, 2009.

A TDIU is granted.

SMC at the housebound rate is granted from April 15, 2010.


____________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


